

117 HR 2987 IH: Teacher Loan Forgiveness Improvement Act of 2021
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2987IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mrs. Luria introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo increase the amount of loan forgiveness available to teachers.1.Short titleThis Act may be cited as the Teacher Loan Forgiveness Improvement Act of 2021.2.Increased loan forgiveness for teachersSection 428J(c) of the Higher Education Act of 1965 (20 U.S.C. 1078–10(c)) is amended—(1)in paragraph (1), by striking $5,000 and inserting $15,000; and(2)in paragraph (3), by striking $17,500 and inserting $30,000.3.Increased loan cancellation for teachersSection 460(c) of the Higher Education Act of 1965 (20 U.S.C. 1087j(c)) is amended—(1)in paragraph (1), by striking $5,000 and inserting $15,000; and(2)in paragraph (3), by striking $17,500 and inserting $30,000.4.Application of amendmentsThe amendments made by this Act shall apply with respect to any borrower who completes the fifth complete school year of teaching required for loan forgiveness under section 428J(b) of the Higher Education Act of 1965 (20 U.S.C. 1078–10(b)), or for loan cancellation under section 460(b) of such Act (20 U.S.C. 1087j(b)), on or after the date of enactment of this Act. 